Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims 
Claims 21-40 are pending.
Claims 21-25,27-40 are rejected.
Claim 26 is objected to.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 21,27,28,31,37,39,40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim  1,3,4,10,12,16, 20  of U.S. Patent No. 10856220 Although the claims at issue are not identical, they are not patentably distinct from each other because Patented case 10856220 does not expressly teach matrix operation however looking at applicant specification as filed discloses  signal processing  can use matrix or FFT  see [0107].

	For claim 21 of the current application, a claim mapping of  limitations between current application 1 of USPN 10856220 is presented in the table below, wherein the differences between the claims are underlined.

As to claim 21 Instant application 17105269
Claim 1, Patented application 10856220
An apparatus, comprising

An apparatus, comprising:
first circuitry configured to perform a mathematical procedure that uses a matrix as an input;
first signal processing circuitry configured to perform signal processing operations including a channel estimation procedure;
second circuitry configured to perform the mathematical procedure,
second signal processing circuitry configured to perform the signal processing operations,
wherein the second circuitry includes a smaller amount of processing resources than the first circuitry, 
wherein the second signal processing circuitry includes a smaller amount of processing resources than the first signal processing circuitry,
wherein the second circuitry is configured to begin performing the mathematical procedure on at least a portion of a set of input data while the first circuitry is in a low power state;
wherein the second signal processing circuitry is configured to begin performing channel estimation on at least a portion of a set of input data while the first signal processing circuitry is in a low power state;
one or more storage elements configured to store context information for the second circuitry,
one or more storage elements configured to store context information for the second signal processing circuitry,
wherein the context information includes outputs from the mathematical procedure performed on the at least a portion of the set of input data,  
wherein the context information includes outputs from the channel estimation performed on the at least a portion of the set of input data,
wherein the context information includes outputs from the mathematical procedure performed on the at least a portion of the set of input data
wherein the context information includes outputs from the channel estimation performed on the at least a portion of the set of input data,
wherein the one or more storage elements are accessible to the first circuitry;
wherein the one or more storage elements are accessible to the first signal processing circuitry;
circuitry configured to, based on the at least a portion of the set of input data,
circuitry configured to, based on the at least a portion of the set of input data,
activate the first circuitry to complete the mathematical procedure,
wherein the completion uses the outputs of the mathematical procedure performed by the second circuitry, included in the context information, as an intermediate result.
activate the first signal processing circuitry to complete the channel estimation procedure using the outputs of the channel estimation performed by the second signal processing circuitry, included in the context information, as intermediate results.

	
	As indicated by the table above, the current application does not contain “to perform signal processing operations including a channel estimation procedure; Thus, it would have been obvious to a person of ordinary skills before the effective filling date of the application to remove feature to arrive at a broader claim. Therefore claim 21 is patentably not distinct from claim 1 of patented claim application 10856220.


As to claim 27. Instant application 17105269
Patented application 10856220 claim 3
wherein the apparatus is configured to operate in at least three modes of operation, at different times, including:
wherein the apparatus is configured to operate in at least three modes of operation, at different times, including:
a first mode of operation in which the first circuitry is in a low-power mode and the second circuitry is active;
a first mode of operation in which the first signal processing circuitry is in a low-power mode and the second signal processing circuitry is active;
a second mode of operation in which the second circuitry is in a low-power mode and the first circuitry is active;
a second mode of operation in which the second signal processing circuitry is in a low-power mode and the first signal processing circuitry is active;
	
a third mode of operation in which both the first circuitry and the second circuitry is active and configured to perform at least portions of the mathematical procedure in parallel.
a third mode of operation in which both the first signal processing circuitry and the second signal processing circuitry is active and configured to perform the signal processing operations in parallel.







As to claim 28. Instant application 17105269
Patented application 10856220 claim 4
wherein the apparatus is configured to switch between ones of the first, second, and third modes based on communication resources allocated to the apparatus by a cellular base station.
wherein the apparatus is configured to switch between ones of the first, second, and third modes based on communications resources allocated to the apparatus by a base station.


As to claim 31. Instant application 17105269
Patented application 10856220 claim 10
wherein the first circuitry includes a higher- performance processor than the second circuitry.
a higher-performance processor than the second signal processing circuitry;



 




For claim 37 of the current application, a claim mapping of  limitations between current application 12 of USPN 10856220 is presented in the table below, wherein the differences between the claims are underlined. Although the claims at issue are not identical, they are not patentably distinct from each other because Patented case 10856220 does not expressly teach matrix operation however looking at applicant specification as filed signal processing   can use matrix or FFT  see [0107]

As to claim 37. Instant application 17105269
Patented application 10856220 claim 12
A method, comprising:
A method, comprising:
performing, by second circuitry, a mathematical procedure that uses a matrix as an input,
first signal processing circuitry performing first signal processing operations and generating context information,
wherein the second circuitry includes a smaller amount of processing resources than first circuitry,
wherein the first and second signal processing circuitry perform the same processing channel estimation procedure using different amounts of processing resources.
wherein the second circuitry begins performing the mathematical procedure on at least a portion of a set of input data while the first circuitry is in a low power state;
including beginning to perform a channel estimation procedure on at least a portion of a set of input data while second signal processing circuitry is in a low power state;
storing context information for the second circuitry in one or more storage elements that are accessible to the first circuitry,
storing the generated context information using one or more storage elements,
wherein the context information includes outputs from the mathematical procedure performed on the at least a portion of the set of input data;
wherein the context information includes outputs of the channel estimation procedure performed on the at least a portion of the set of input data; based on the at least a portion of the set of input data,
and activating the first circuitry to complete the mathematical procedure, based on the at least a portion of the set of input data
activating the second signal processing circuitry to complete the channel estimation procedure using the outputs of the channel estimation performed by the second signal processing circuitry,
wherein the completing uses the outputs of the mathematical procedure performed by the second circuitry, included in the context information, as an intermediate result.
included in the context information, as intermediate results,


As indicated by the table above, the current application does not contain “to perform signal processing operations including a channel estimation procedure; Thus, it would have been obvious to a person of ordinary skills before the effective filling date of the application to remove feature to arrive at a broader claim. Therefore claim 37 is patentably not distinct from claim 12 of patented claim application 10856220.

For claim 39 of the current application, a claim mapping of  limitations between current application 16 of USPN 10856220 is presented in the table below, wherein the differences between the claims are underlined.

Instant application claim 39
Patented application 10856220 claim 16
A non-transitory computer readable storage medium having stored thereon design information that specifies a design of at least a portion of a hardware integrated circuit in a format recognized by a semiconductor fabrication system that is configured to use the design information to produce the circuit according to the design,
A non-transitory computer readable storage medium having stored thereon design information that specifies a design of at least a portion of a hardware integrated circuit in a format recognized by a semiconductor fabrication system that is configured to use the design information to produce the circuit according to the design,
first circuitry configured to perform a mathematical procedure that uses a matrix as an input;
first signal processing circuitry configured to perform signal processing operations including a channel estimation procedure;
second circuitry configured to perform the mathematical procedure,
second signal processing circuitry configured to perform the signal processing operations,
wherein the second circuitry includes a smaller amount of processing resources than the first circuitry,
wherein the second signal processing circuitry includes a smaller amount of processing resources than the first signal processing circuitry,
wherein the second circuitry is configured to begin performing the mathematical procedure on at least a portion of a set of input data while the first circuitry is in a low power state;
wherein the second signal processing circuitry is configured to begin performing the channel estimation on at least a portion of a set of input data while the first signal processing circuitry is in a low power state;
one or more storage elements configured to store context information for the second circuitry,
one or more storage elements configured to store context information for the second signal processing circuitry,
wherein the context information includes outputs from the mathematical procedure performed on the at least a portion of the set of input data,
wherein the context information includes outputs from the channel estimation performed on the at least a portion of the set of input data wherein the one or more storage elements are accessible to the first signal processing circuitry;
activate the first circuitry to complete the mathematical procedure,
circuitry configured to, based on the at least a portion of the set of input data, activate the first signal processing circuitry to complete the channel estimation procedure
wherein the completion uses the outputs of the mathematical procedure performed by the second circuitry, included in the context information, as an intermediate result
using the outputs of the channel estimation performed by the second signal processing circuitry, included in the context information as intermediate results.


As indicated by the table above, the current application does not contain “to perform signal processing operations including a channel estimation procedure; Thus, it would have been obvious to a person of ordinary skills before the effective filling date of the application to remove feature to arrive at a broader claim. Therefore claim 39 is patentably not distinct from claim 16 of patented claim application 10856220.



As to claim 40. Instant application 17105269
Patented application 10856220 claim 20
wherein the mathematical procedure is a Fourier transform.
wherein the signal processing operations include a frequency transform operation.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21,24,25,29-37,39,40 are rejected under 35 U.S.C. 103 as being unpatentable over Herdrich et al. (US-PG-PUB 2013/0262902 A1) and in view of Frenger  WO 2013/0119159 A1).

The invention is about energy-efficient signal processing and is shown in fig. 7 

    PNG
    media_image1.png
    363
    474
    media_image1.png
    Greyscale
 


The primary reference Herdrich is about power efficient processor architecture and is shown in fig. 9.

    PNG
    media_image2.png
    457
    616
    media_image2.png
    Greyscale


The secondary reference Frenger is about antenna mode switching and is shown in fig. 5.

    PNG
    media_image3.png
    910
    1237
    media_image3.png
    Greyscale









As to claim 21.Herdrich  teaches  an apparatus (Herdrich fig. 6 an apparatus  and see also [0036]) comprising:
first circuitry configured to perform a mathematical procedure that uses a matrix as an input (Herdrich [0023] a large core i.e. a first circuitry capable of making vector operations AVX i.e. matrix operations matrix is made of multiple vectors and the input is the operation being performed),
second circuitry configured to perform the mathematical procedure (Herdrich [0023] a smaller core in communication with large core) wherein the second circuitry includes a smaller amount of processing resources than the first circuitry (Herdrich [0018] large core i.e. first circuitry having more complex design and higher amount of chip than smaller core i.e. second circuitry), wherein the second circuitry is configured to begin performing the mathematical procedure on at least a portion of a set of input data while the first circuitry is in a low power state (Herdrich [0036] wake signal being routed to small core i.e. second circuitry without wake-up first circuitry i.e. large core and small core only able to perform only subset of operation i.e. subset of vector i.e. set of input data operation that the larger core i.e. first circuitry  supports),
one or more storage elements configured to store context information for the second circuitry(Herdrich [0037] execution state of large core i.e. first circuitry being save and a dedicate state save area which is shared by both first and second core i.e. first and second circuitry), wherein the context information includes outputs from the mathematical procedure performed on the at least a portion of the set of input data (Herdrich [0038] large core state i.e. output from processing being store i.e. context being save and sent to the small core and [0034] [0035] certain operation which can only being executed by small being identified in order not to use bigger core the invention is not limited to type of implementation i.e. saved context from small core can be transferred to bigger core to continue processing see also [0041][0042][0044]),
circuitry configured to based on the at least a portion of the set of input data activate the first circuitry to complete the mathematical procedure (Herdrich larger core i.e. first circuitry in low power while the low power is executing less difficult task such as data moving i.e. part of vector operation and larger core waking up in order to execute vector operations i.e. matric operations), wherein the completion uses the outputs of the mathematical procedure performed by the second circuitry included in the context information (Herdrich [0028] a first part of operation such as data move i.e. manipulation of element part of matrix i.e.  operations which is performed first by smaller core i.e. second circuitry and  second core and larger core i.e. first circuitry  being awaken to perform vector operations i.e. matrix operations see also [0036] small core supporting only a subsets i.e. intermediate result  of the operations that the larger core supports)
wherein the one or more storage elements are accessible to the first circuitry( Herdrich [0037][0038] a shared cache storing state of different core).
Hendrich does not expressly teach intermediate result,  and does not expressly teach matrix.
However Frenger from a similar field of endeavor teaches  intermediate result (Frenger page 11 lines 5-9, intermediate matrix value being used for mode switching and the intermediate matrix value is interpreted as context information 21 lines 16-18 when load is low some antenna port are muted in order to save energy and see also page 7 lines 1-10 during non-peak hours less energy consuming system being used ), matrix (Frenger page 14 paragraph 2 matrix mapping and matrix value being used to trigger mode changed and see paragraph 3 and see also page 7 paragraph 3 FFT  used in combination with SFBC  coder which can be used for mathematical procedure such as channel estimation).
Thus, it would have been obvious to a person of ordinary skills before the effective filling date of the application to combine the teaching of Frenger and the teaching of Herdrich to use intermediate result of matrix operation in order to ignite a system or mode change. Because Frenger teaches  a method of controlling supply of power in a multi-antenna system thus providing significant power saving and efficient spectrum utilization (Frenger page 4 lines 20-29).

As to claim 24.  The combination of Herdrich and Frenger teaches all the limitations of parent claim 21,
Herdrich does not teach  wherein the mathematical procedure is a transform
However Frenger from a similar field of endeavor teaches wherein the mathematical procedure is a transform (Frenger page 7 paragraph 3 FFT  used in combination with SFBC  coder which can be used for mathematical procedure such as channel estimation).
Thus, it would have been obvious to a person of ordinary skills before the effective filling date of the application to combine the teaching of Frenger and the teaching of Herdrich to use intermediate result of matrix operation in order to ignite a system or mode change. Because Frenger teaches  a method of controlling supply of power in a multi-antenna system thus providing significant power saving and efficient spectrum utilization (Frenger page 4 lines 20-29).

As to claim 25. The combination of Herdrich and Frenger teaches all the limitations of parent claim 24,
Herdrich does not teach  wherein the transform is a Fourier transform
However Frenger from a similar field of endeavor teaches wherein the transform is a Fourier transform(Frenger page 7 paragraph 3 FFT  used in combination with SFBC  coder which can be used for mathematical procedure such as channel estimation).
Thus, it would have been obvious to a person of ordinary skills before the effective filling date of the application to combine the teaching of Frenger and the teaching of Herdrich to use intermediate result of matrix operation in order to ignite a system or mode change. Because Frenger teaches  a method of controlling supply of power in a multi-antenna system thus providing significant power saving and efficient spectrum utilization (Frenger page 4 lines 20-29).

As to claim 29. The combination of Herdrich and Frenger teaches all the limitations of parent claim 21,
Herdrich teaches wherein the first circuitry operates on a greater supply voltage level than the second circuitry(Herdrich [0018] smaller core i.e. second  circuitry having lower thermal design power than larger core i.e. first circuit).

As to claim 30. The combination of Herdrich and Frenger teaches all the limitations of parent claim 21,
Herdrich teaches wherein the first circuitry is configured to perform the mathematical procedure using circuitry with transistors that have greater leakage than transistors that the second circuitry is configured to use to perform the mathematical procedure (Herdrich [0018] first circuitry using more chips than second circuitry and smaller core having a lower thermal design power than the first core and smaller core not able to complete all operations of the larger core).

As to claim 31. The combination of Herdrich and Frenger teaches all the limitations of parent claim 21,
Herdrich teaches wherein the first circuitry includes a higher- performance processor than the second circuitry(Herdrich [0018] first circuitry using more chips than second circuitry and smaller core having a lower thermal design power than the first core and smaller core not able to complete all operations of the larger core).

As to claim 32. The combination of Herdrich and Frenger teaches all the limitations of parent claim 21,
Herdrich teaches wherein the first circuitry includes at least one of:
circuitry with lower memory access times than the second circuitry;
a greater amount of circuit area than the second circuitry(Herdrich [0018] first circuitry using more chips than second circuitry); or
a greater number of input ports than the second circuitry.

As to claim 33. The combination of Herdrich and Frenger teaches all the limitations of parent claim 21,
Herdrich teaches wherein the mathematical procedure is a portion of a decoding process for a wirelessly received message (Herdrich [0028] decoding task and [0058] smart cellular).

As to claim 34. The combination of Herdrich and Frenger teaches all the limitations of parent claim 21.
Herdrich teaches and the first circuitry is configured to perform the mathematical procedure directly(Herdrich [0023] a large core i.e. a first circuitry capable of making vector operations AVX i.e. matrix operations).
Herdrich does not teach wherein the second circuitry is configured to perform a decomposed version of the mathematical procedure
However Frenger from a similar field of endeavor teaches wherein the second circuitry is configured to perform a decomposed version of the mathematical procedure (Frenger page 7 lines 20-30 FFT being done in combination with SFBC code using a specific number of antenna ports).
Thus, it would have been obvious to a person of ordinary skills before the effective filling date of the application to combine the teaching of Frenger and the teaching of Herdrich to use intermediate result of matrix operation in order to ignite a system or mode change. Because Frenger teaches  a method of controlling supply of power in a multi-antenna system thus providing significant power saving and efficient spectrum utilization (Frenger page 4 lines 20-29).

As to claim 35. The combination of Herdrich and Frenger teaches all the limitations of parent claim 21.
Herdrich does not teach wherein the mathematical procedure is part of signal processing of transmitted or received wireless signals.
However Frenger from a similar field of endeavor teaches wherein the mathematical procedure is part of signal processing of transmitted or received wireless signals (Frenger fig. 1 page 6 lines 17-21 reference signals being received).
Thus, it would have been obvious to a person of ordinary skills before the effective filling date of the application to combine the teaching of Frenger and the teaching of Herdrich to use intermediate result of matrix operation in order to ignite a system or mode change. Because Frenger teaches  a method of controlling supply of power in a multi-antenna system thus providing significant power saving and efficient spectrum utilization (Frenger page 4 lines 20-29).

As to claim 36. The combination of Herdrich and Frenger teaches all the limitations of parent claim 21, wherein the apparatus is a computing device that further comprises:
Herdrich teaches a display (Herdrich [0028] video decode); and
one or more wireless radios.
	Herdrich does not teach one or more wireless radios.
	However Frenger from similar field of endeavor teaches one or more wireless radios (Frenger fig.1 page 6 lines 4-5, antenna ports).
Thus, it would have been obvious to a person of ordinary skills before the effective filling date of the application to combine the teaching of Frenger and the teaching of Herdrich to use intermediate result of matrix operation in order to ignite a system or mode change. Because Frenger teaches  a method of controlling supply of power in a multi-antenna system thus providing significant power saving and efficient spectrum utilization (Frenger page 4 lines 20-29).

As to claim 37. Herdrich teaches a method (Herdrich fig. 6 an apparatus which works according to a method  and see also [0036])  comprising:
performing(Herdrich [0023] a smaller core in communication with large core), by second circuitry(Herdrich [0023] a smaller core in communication with large core), a mathematical procedure that uses a matrix as an input(Herdrich [0036] wake signal being routed to small core i.e. second circuitry without wake-up first circuitry i.e. large core and small core only able to perform only subset of operation i.e. subset of vector operation that the larger core i.e. first circuitry  supports), wherein the second circuitry includes a smaller amount of processing resources than first circuitry(Herdrich [0018] large core i.e. first circuitry having more complex design and higher amount of chip than smaller core i.e. second circuitry),, wherein the second circuitry begins performing the mathematical procedure on at least a portion of a set of input data while the first circuitry is in a low power state(Herdrich [0036] wake signal being routed to small core i.e. second circuitry without wake-up first circuitry i.e. large core and small core only able to perform only subset of operation i.e. subset of vector operation that the larger core i.e. first circuitry  supports);
storing context information for the second circuitry in one or more storage elements that are accessible to the first circuitry(Herdrich [0037] execution state of large core i.e. first circuitry being save and a dedicate state save area which is shared by both first and second core i.e. first and second circuitry), wherein the context information includes outputs from the mathematical procedure performed on the at least a portion of the set of input data(Herdrich [0038] large core state i.e. output from processing being store i.e. context being save and sent to the small core and [0034] [0035] certain operation which can only being executed by small being identified in order not to use bigger core the invention is not limited to type of implementation i.e. saved context from small core can be transferred to bigger core to continue processing see also [0041][0042][0044]); and
activating the first circuitry to complete the mathematical procedure(Herdrich larger core i.e. first circuitry in low power while the low power is executing less difficult task such as data moving i.e. part of vector operation and larger core waking up in order to execute vector operations i.e. matric operations), based on the at least a portion of the set of input data (Herdrich[0036] wake signal being routed to small core i.e. second circuitry without wake-up first circuitry i.e. large core and small core only able to perform only subset of operation i.e. subset of vector i.e. set of input data operation that the larger core i.e. first circuitry  supports), wherein the completing uses the outputs of the mathematical procedure performed by the second circuitry, included in the context information (Herdrich [0028] a first part of operation such as data move i.e. manipulation of element part of matrix i.e.  operations which is performed first by smaller core i.e. second circuitry and  second core and larger core i.e. first circuitry  being awaken to perform vector operations i.e. matrix operations see also [0036] small core supporting only a subsets i.e. intermediate result  of the operations that the larger core supports).
Hendrich does not expressly teach intermediate result,  and does not expressly teach matrix. 
However Frenger from a similar field of endeavor teaches  intermediate result (Frenger page 11 lines 5-9, intermediate matrix value being used for mode switching and the intermediate matrix value is interpreted as context information 21 lines 16-18 when load is low some antenna port are muted in order to save energy and see also page 7 lines 1-10 during non-peak hours less energy consuming system being used ), matrix (Frenger page 14 paragraph 2 matrix mapping and matrix value being used to trigger mode changed and see paragraph 3 and see also page 7 paragraph 3 FFT  used in combination with SFBC  coder which can be used for mathematical procedure such as channel estimation).
Thus, it would have been obvious to a person of ordinary skills before the effective filling date of the application to combine the teaching of Frenger and the teaching of Herdrich to use intermediate result of matrix operation in order to ignite a system or mode change. Because Frenger teaches  a method of controlling supply of power in a multi-antenna system thus providing significant power saving and efficient spectrum utilization (Frenger page 4 lines 20-29).

As to claim 39. Herdrich teaches a non-transitory computer readable storage medium having (Herdrich fig. 6, 460 system memory see also fig. 11 ,memory 632 and processor 670 ),stored thereon design information that specifies a design of at least a portion of a hardware integrated circuit in a format recognized by a semiconductor fabrication system that is configured to use the design information to produce the circuit according to the design(Herdrich fig. 6, 460 system memory see also fig. 11 ,memory 632 and processor 670 ), including:
first circuitry configured to perform a mathematical procedure that uses a matrix as an input (Herdrich [0023] a large core i.e. a first circuitry capable of making vector operations AVX i.e. matrix operations matrix is made of multiple vectors and the input is the type of operation being performed)
second circuitry configured to perform the mathematical procedure (Herdrich [0023] a smaller core in communication with large core) wherein the second circuitry includes a smaller amount of processing resources than the first circuitry (Herdrich [0018] large core i.e. first circuitry having more complex design and higher amount of chip than smaller core i.e. second circuitry), wherein the second circuitry is configured to begin performing the mathematical procedure on at least a portion of a set of input data while the first circuitry is in a low power state (Herdrich [0036] wake signal being routed to small core i.e. second circuitry without wake-up first circuitry i.e. large core and small core only able to perform only subset of operation i.e. subset of vector i.e. set of input data operation that the larger core i.e. first circuitry  supports)
one or more storage elements configured to store context information for the second circuitry(Herdrich [0037] execution state of large core i.e. first circuitry being save and a dedicate state save area which is shared by both first and second core i.e. first and second circuitry), wherein the context information includes outputs from the mathematical procedure performed on the at least a portion of the set of input data (Herdrich [0038] large core state i.e. output from processing being store i.e. context being save and sent to the small core and [0034] [0035] certain operation which can only being executed by small being identified in order not to use bigger core the invention is not limited to type of implementation i.e. saved context from small core can be transferred to bigger core to continue processing see also [0041][0042][0044]),
circuitry configured to based on the at least a portion of the set of input data activate the first circuitry to complete the mathematical procedure (Herdrich larger core i.e. first circuitry in low power while the low power is executing less difficult task such as data moving i.e. part of vector operation and larger core waking up in order to execute vector operations i.e. matric operations), wherein the completion uses the outputs of the mathematical procedure performed by the second circuitry included in the context information (Herdrich [0028] a first part of operation such as data move i.e. manipulation of element part of matrix i.e.  operations which is performed first by smaller core i.e. second circuitry and  second core and larger core i.e. first circuitry  being awaken to perform vector operations i.e. matrix operations see also [0036] small core supporting only a subsets i.e. intermediate result  of the operations that the larger core supports)
wherein the one or more storage elements are accessible to the first circuitry( Herdrich [0037][0038] a shared cache storing state of different core).
Hendrich does not expressly teach intermediate result, and does not expressly teach matrix. 
However Frenger from a similar field of endeavor teaches  intermediate result (Frenger page 11 lines 5-9, intermediate matrix value being used for mode switching and the intermediate matrix value is interpreted as context information 21 lines 16-18 when load is low some antenna port are muted in order to save energy and see also page 7 lines 1-10 during non-peak hours less energy consuming system being used ), matrix (Frenger page 14 paragraph 2 matrix mapping and matrix value being used to trigger mode changed and see paragraph 3 and see also page 7 paragraph 3 FFT  used in combination with SFBC  coder which can be used for mathematical procedure such as channel estimation).
Thus, it would have been obvious to a person of ordinary skills before the effective filling date of the application to combine the teaching of Frenger and the teaching of Herdrich to use intermediate result of matrix operation in order to ignite a system or mode change. Because Frenger teaches  a method of controlling supply of power in a multi-antenna system thus providing significant power saving and efficient spectrum utilization (Frenger page 4 lines 20-29).

As to claim 40 The combination of Herdrich and Frenger teaches all the limitations of parent claim 39
Herdrich does not teach wherein the mathematical procedure is a Fourier transform.
However Frenger teaches wherein the mathematical procedure is a Fourier transform(Frenger page 7 lines 20-30 FFT being done in combination with SFBC code using a specific number of antenna ports).
Thus, it would have been obvious to a person of ordinary skills before the effective filling date of the application to combine the teaching of Frenger and the teaching of Herdrich to use intermediate result of matrix operation in order to ignite a system or mode change. Because Frenger teaches  a method of controlling supply of power in a multi-antenna system thus providing significant power saving and efficient spectrum utilization (Frenger page 4 lines 20-29).

Claims 22,23,38 are rejected under 35 U.S.C. 103 as being unpatentable over Herdrich et al. (US-PG-PUB 2013/0262902 A1) and in view of Frenger  WO 2013/0119159 A1) and in view of Kenney et al. (US-PG-PUB 2014/0185695 A1) 

As to claim 22. The combination of Herdrich and Frenger teaches all the limitations of parent claim 21,
The combination of Herdrich and Frenger  does not teach wherein the mathematical procedure is a matrix multiplication
However Kenney from a similar field of endeavor teaches  wherein the mathematical procedure is a matrix multiplication(Kenney [0087] Matrix multiplication).
Thus, it would have been obvious to a person of ordinary skills before the effective filling date of the application to combine the teaching of Kenney and the combined teaching of Herdrich and Frenger to use different antenna configuration for power saving. Because Kenney teaches combination of multiple low requirement and low power requirement for energy saving thus providing efficient spectrum utilization (Kenney [0016]). 

As to claim 23. The combination of Herdrich and Frenger teaches all the limitations of parent claim 21,
The combination of Herdrich and Frenger  does not teach wherein the context information includes a result for a portion of the matrix
 However Kenney from a similar field of endeavor teaches wherein the context information includes a result for a portion of the matrix (Kenney [0087] result of matrix producing input of OFDM symbols).
Thus, it would have been obvious to a person of ordinary skills before the effective filling date of the application to combine the teaching of Kenney and the combined teaching of Herdrich and Frenger to use different antenna configuration for power saving. Because Kenney teaches combination of multiple low requirement and low power requirement for energy saving thus providing efficient spectrum utilization (Kenney [0016]). 

As to claim 38. The combination of Herdrich and Frenger teaches all the limitations of parent claim 37
The combination of Herdrich and Frenger  does not teach wherein the mathematical procedure is a matrix multiplication.
However Kenney from a similar field of endeavor teaches wherein the mathematical procedure is a matrix multiplication (Kenney [0087] a matrix multiplication which served as input).
Thus, it would have been obvious to a person of ordinary skills before the effective filling date of the application to combine the teaching of Kenney and the combined teaching of Herdrich and Frenger to use different antenna configuration for power saving. Because Kenney teaches combination of multiple low requirement and low power requirement for energy saving thus providing efficient spectrum utilization (Kenney [0016]). 

Claims 27,28 are rejected under 35 U.S.C. 103 as being unpatentable over Herdrich et al. (US-PG-PUB 2013/0262902 A1) in view of WO 2013/0119159 A1) and in view of Jafarian et al. (US-PG-PUB 2014/0112224 A1).

As to claim 27.The combination of Herdrich and Frenger teaches all the limitations of parent claim 21,
	The combination of Herdrich and Frenger does not teach wherein the apparatus is configured to operate in at least three modes of operation, at different times, including:
a first mode of operation in which the first signal processing circuitry is in a low-power mode and the second signal processing circuitry is active,  
a second mode of operation in which the second signal processing circuitry is in a low-power mode and the first signal processing circuitry is active, and 
a third mode of operation in which both the first signal processing circuitry and the second signal processing circuitry is active and configured to perform the signal processing operations in parallel 
However, Jafarian from a similar field of endeavor teaches  wherein the apparatus is configured to operate in at least three modes of operation, at different times, including:
a first mode of operation in which the first signal processing circuitry is in a low-power mode and the second signal processing circuitry is active (Jafarian [0068]-0069] multiple state in which primary receiver and secondary receiver which are signal processing circuitry can be in, including low power state and active state and [0057] doze state and awake state  and [0064] receiver in doze state until a trigger signal being received to put received in a wake signal):); 
a second mode of operation in which the second signal processing circuitry is in a low-power mode and the first signal processing circuitry is active(Jafarian [0068]-0069] multiple state in which primary receiver and secondary receiver which are signal processing circuitry can be in, including low power state and active state); and 
a third mode of operation in which both the first signal processing circuitry and the second signal processing circuitry is active and configured to perform the signal processing operations in parallel (Jafarian [0068]-0069] multiple state in which primary receiver and secondary receiver which are signal processing circuitry can be in, including low power state and active state and also both receiver can be in awake state so they can operate in parallel).
Therefore it would have been obvious to a person of ordinary skills before the effective filling date of the application to combine the teaching of Jafarian and the combined teaching of Herdrich and Frenger to use multiple processing circuitry to access storage element. Because Jafarian teaches a power management system allowing for power consumption reduction thus reducing cost of operation (Jafarian [0008]). 

As to claim 28. The combination of Herdrich and Frenger teaches all the limitations of parent claim 27,
	The combination of Herdrich and Frenger does not teach wherein the apparatus is configured to switch between ones of the first, second, and third modes based on communication resources allocated to the apparatus by a cellular base station
However, Jafarian from a similar field of endeavor teaches   wherein the apparatus is configured to switch between ones of the first, second, and third modes based on communication resources allocated to the apparatus by a cellular base station (Jafarian [0082] duration parameters includes in pages which, these duration parameters are resources and [0073] and [0074], [0076] pages being sent to stations based on which they can changed their modes and [0071] three power management mode and an access point communicating transition signal to stations).
Therefore it would have been obvious to a person of ordinary skills before the effective filling date of the application to combine the teaching of Jafarian and the combined teaching of Herdrich and Frenger to use multiple processing circuitry to access storage element. Because Jafarian teaches a power management system allowing for power consumption reduction thus reducing cost of operation (Jafarian [0008]). 



Allowable Subject Matter
Claim 26 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Herdrich (US-PG-PUB 2013/0262902 A1) teaches [0036]-[0044] a small core which is  more power efficient than a large core which only support a subset of the operations supported by the large core. Furthermore, Herdrich teaches a mechanism for transferring of execution state in response to a request to place a large core into a low power state. During the execution of this mechanism, a small core is wake first to start execution of a subset of the operations.
On the other hand Frenger (Wo  2013/0119159) teaches, a matrix operation which is  used for mode change which is done based on some intermediate value see Frenger pages 11 lines 5-9.
However, none of them, taken together or alone suggest the combination specified in claim 26, more specifically the allowable subject matter is described in fig. 7 and its accompanying  descriptions.
Specially to the other limitations with the combination including:
 wherein the context information includes first frequency transform results for one or more first frequency transforms, wherein the one or more first frequency transforms are smaller than one or more second frequency transforms performed by the second circuitry to complete the mathematical procedure.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Chen et al (US-PG-PUB 2017/0201420 A1) methods of adapting receiver configuration from control channel reception based on data reception.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VOSTER PREVAL whose telephone number is (571)272-4368. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Jiang can be reached on 571-270-7191. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VOSTER PREVAL/Examiner, Art Unit 2412                                                                                                                                                                                                        
/CHARLES C JIANG/Supervisory Patent Examiner, Art Unit 2412